

AMENDMENT TO ASSET PURCHASE AGREEMENT
 
This AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”), dated as of July
20, 2010, is made by and between NG Washington II, LLC, a Washington limited
liability company (“Buyer”), and Grant Thornton Limited, in its capacity as
court-appointed receiver and not in its personal capacity (the “Receiver”) for
Big Nevada, Inc., a Washington corporation, Gameco, Inc., a Washington
corporation, Gaming Consultants, Inc., a Washington corporation, Gaming
Management, Inc., a Washington corporation, Golden Nugget Tukwila, Inc., a
Washington corporation, Hollydrift Gaming, Inc., a Washington corporation,
Little Nevada, Inc., a Washington corporation, Mill Creek Gaming, Inc., a
Washington corporation, Royal Casino Holdings, Inc., a Washington corporation,
and Silver Dollar Mill Creek, Inc., a Washington corporation.  Capitalized terms
used and not otherwise defined in this Amendment shall have the meanings
ascribed to them in the Purchase Agreement (as defined below).
 
RECITALS
 
A.           Buyer and the Receiver are parties to that certain Asset Purchase
Agreement dated as of April  14, 2010 (the “Purchase Agreement”), pursuant to
which the Receiver agreed to sell to Buyer, and Buyer agreed to purchase and
acquire from the Receiver the Purchased Assets and to take an assignment of and
assume from the Receiver the Assumed Liabilities.
 
B.           Buyer and the Receiver wish to amend the Purchase Agreement as
provided herein, in accordance with Section 13.9 of the Purchase Agreement and
Paragraph 32 of the U.S. Approval Order, and subject to the rights and
obligations of the Receiver granted to it pursuant to the Approval Orders, other
applicable orders of the Canadian Court and the Bankruptcy Court, and under
applicable federal, state and local laws, rules and regulations.
 
AGREEMENT
 
In consideration of the foregoing and the mutual covenants herein contained,
Buyer and the Receiver agree to amend the Purchase Agreement as follows:
 
1.           Amendment Concerning SD Tukwila Casino.  The Purchase Agreement
shall be amended as set forth in this Section 1 to reflect that the SD Tukwila
Casino will not be purchased by Buyer.  Accordingly:
 
1.1           Schedule H referenced in Recital H of the Purchase Agreement shall
be deleted in its entirety and replaced with Schedule H attached hereto.
 
1.2           Schedule 2.1 of the Purchase Agreement shall be deleted in its
entirety and replaced with Schedule 2.1 attached hereto.
 
1.3           Schedule 2.2 of the Purchase Agreement shall be deleted in its
entirety and replaced with Schedule 2.2 attached hereto.
 
1.4           Schedule 2.3(a) of the Purchase Agreement shall be deleted in its
entirety and replaced with Schedule 2.3(a) attached hereto.
 
1.5           Schedule 2.6(b) of the Purchase Agreement shall be deleted in its
entirety and replaced with Schedule 2.6(b) attached hereto.
 
1.6           The first sentence in Section 2.6(b)(iv)(B) of the Purchase
Agreement shall be deleted in its entirety and replaced with the following:
 
The Casino, if any, not acquired by Buyer pursuant to clause 2.6(b)(A)(y), and
the Club Hollywood Casino, shall each be sold to Buyer, on and subject to the
terms and conditions hereof, but only concurrently with, or after, Buyer’s
acquisition of the Casinos and other Purchased Assets referred to in clause
2.6(b)(A), in any order and pursuant to one or more Extension Closings.

 
 

--------------------------------------------------------------------------------

 
 
1.7           Schedule 3.5(a) to the Purchase Agreement shall be deleted in its
entirety and replaced with Schedule 3.5(a) attached hereto.
 
1.8           The following sentence shall be inserted immediately prior to the
last sentence of Section 9.7(a) of the Purchase Agreement:
 
Furthermore, commencing as of the Closing or the Extension Closing, as
applicable, and continuing for a period of at least six (6) months thereafter,
Buyer shall hire and retain at least ten (10) employees from Little Nevada’s
operation at the Silver Dollar Tukwila Casino in Tukwila, Washington (the “SD
Tukwila Casino”) on terms and conditions substantially equivalent to the terms
and conditions on which such persons are then employed by the SD Tukwila Casino;
provided, however, that the Buyer shall do so solely at the request and for the
convenience of Receiver and shall not incur any liability or obligation
whatsoever in connection therewith (other than the hiring and retention
obligations set forth in this sentence) or in connection with any action the
Receiver takes with respect to the SD Tukwila Casino, including any liability or
obligation for claims by any Person which may be related to or derive from such
action.
 
2.           References.  All references to “this Agreement” in the Purchase
Agreement, or otherwise to the Purchase Agreement in any of the Schedules or
Exhibits thereto, shall mean the Purchase Agreement as amended by this
Amendment. References in the Purchase Agreement to provisions “herein” or
attachments “hereto” shall include the provisions of this Amendment.
 
3.           Entire Agreement.  This Amendment, together with the Purchase
Agreement, constitutes the entire agreement between the Parties and supersedes
any prior understandings, agreements, or representations by or between the
Parties, written or oral, to the extent they relate in any way to the subject
matter hereof.
 
4.           No Other Amendments.  Except as specifically amended hereby, the
terms of the Purchase Agreement remain and continue in full force and effect and
are hereby confirmed in all respects.
 
5.           Counterparts; Facsimile; Email.  This Amendment may be signed in
counterparts, each of which will be deemed to be an original copy and all of
which will form a single agreement.  Signatures required for this Amendment may
be made by facsimile and/or email and shall have the same force and effect of
written signatures.
 
[Signatures are on the following page]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to
the Purchase Agreement as of the date first written above.
 
BUYER:
 
NG WASHINGTON II, LLC
 
By:  /s/ Robert B. Sturges
 
Name: Robert B. Sturges
 
Title: Manager
 
RECEIVER:
 
GRANT THORNTON LIMITED in its capacity as interim receiver
and receiver and manager of the Companies, and not in its personal capacity
 
By:  /s/ Mark Wentzell
 
Name: Mark Wentzell, CA, CIRP
 
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 

FORTRESS:


FORTRESS CREDIT CORP.,
individually and in its capacity as Agent
for FCO and FCF


By: /s/ Marc K. Furstein


Name: Marc K. Furstein


Title: Chief Operating Officer

 
 

--------------------------------------------------------------------------------

 

Schedule H
Businesses


Big Nevada operates the Silver Dollar Casino in Sea-Tac, Washington (the
“Sea-Tac Casino”).


Golden Nugget operates the Golden Nugget Casino in Tukwila, Washington (the “GN
Tukwila Casino”).


Hollydrift operates the Club Hollywood Casino (the “Club Hollywood Casino”) in
Shoreline, Washington.


Little Nevada operates the Silver Dollar Casino in Renton, Washington (the
“Renton Casino”).


RCH operates the Royal Casino Everett, Washington (the “Royal Casino”).


Silver Dollar operates the Silver Dollar Casino in Millcreek, Washington (the
“Millcreek Casino”).  Assets owned by Mill Creek are utilized at the Millcreek
Casino.


Each of the above-described casinos is a house-banked card room casino with
restaurant and bar operations.  The Sea-Tac Casino, GN Tukwila Casino, Club
Hollywood Casino, Renton Casino, Royal Casino and Millcreek Casino are referred
to collectively as the “Casinos” and individually as a “Casino”.


Each of Gameco, Gaming Management and Gaming Consultants distributes
gaming-related products and supplies gaming-related services to the Companies
and other subsidiaries of Evergreen.

 
 

--------------------------------------------------------------------------------

 

Schedule 2.1


Purchased Assets


(See Attached)


 
 

--------------------------------------------------------------------------------

 

Schedule 2.2


Additional Excluded Assets


1.
Progressive jackpot funds held by any of the Companies pursuant to Sections
230-15-680 through 230-15-720 of the Washington Administrative Code.

 
2.
Any other bonus jackpots in connection with any game at any Casino.

 
3.
Current Assets that the Receiver and Buyer mutually agree to exclude from the
calculation of the Working Capital for any Casino.

 
4.
All the properties, assets and rights used in the operation of the SD Tukwila
Casino.


 
 

--------------------------------------------------------------------------------

 

Schedule 2.3(a)


List of Assumed Real Property Leases


Casino/Company
 
Assumed Real Property Lease(s)
 
Known Cure Cost
 
Sea-Tac Casino
 
192nd Pacific Properties Lease, effective June 1, 2002, between 192nd Pacific
Properties L.L.C. and Roy R. Toland and Audrey V. Toland and Big Nevada, Inc.
d/b/a “The Silver Dollar Casino”.
  $ 0.00  
GN Tukwila Casino
 
Golden Nugget Casino Lease, dated November 29, 2004, between Bruce Fehling and
Yong Hui Fehling and Golden Nugget Tukwila, Inc. (formerly Vormsberg Company).
  $ 0.00  
Millcreek Casino
 
Lease Agreement, dated December 3, 2001, between Colin W. & Merlyna M. Radford
and Tri-Western Syndicated Investment Co. dba Tri West North Creek Partnership
and Timothy B. and Michael E. Iszley dba Golden Nugget Casino, as modified by
Addendum A to Lease, dated December 3, 2001, First Amendment to Lease, dated
April 15, 2002, Second Amendment to Lease, undated, Third Amendment to Lease,
undated, Fourth Amendment to Lease, dated August 15, 2003, and Fifth Lease
Amendment, dated June 3, 2004, between Tri West North Creek Partnership and
Timothy B. Iszley and Michael Iszley d/b/a Golden Nugget Casino.  (Wallace
Properties - Mill Creek, LLC, is successor in interest to original landlord and
Silver Dollar Mill Creek, Inc. is successor in interest to original tenant.)
  $ 0.00  
Club Hollywood Casino
 
Commercial Premises Lease, dated March 5, 2007, between Old 99 Property Group,
L.L.C. and Hollydrift Gaming, Inc. d/b/a Club Hollywood.
 
Commercial Premises Lease (Parking Lot), dated March 5, 2007, between Old 99
Property Group, L.L.C. and Hollydrift Gaming, Inc. d/b/a Club Hollywood.
  $ 2,386.32
1
 
 
Renton Casino
 
Lease Agreement, dated March 8, 2004, between Little Family, LLC and Little
Nevada, Inc.
 
Sublease Agreement, dated December 21, 2007, between Little Nevada, Inc. and
Ruth Dykeman Children’s Center, as amended by Amendment to Sublease Agreement,
effective December 1, 2008.
  $ 0.00  
Royal Casino
 
Commercial Premises Lease, dated December 22, 2006, between Allen and Sharon
Hemmat and Royal Casino Holdings, Inc.
  $ 0.00  

 

--------------------------------------------------------------------------------

1 To be allocated between the two leases for Club Hollywood Casino.

 
 

--------------------------------------------------------------------------------

 

Schedule 2.6(b)


Payment of Balance of Base Consideration Amount
 
1.            If an initial Closing occurs and the Purchased Assets sold to
Buyer at such Closing do not include all of the Purchased Assets, then the
amount payable by Buyer at such initial Closing pursuant to Section 3.1(b) shall
be reduced by the following amount or amounts:
 
(a)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the Sea-Tac Casino, then the amount
payable by Buyer at the initial Closing shall be reduced by $4,500,000 (i.e.,
40.6540% of the Base Consideration Amount).
 
(b)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the GN Tukwila Casino, then the amount
payable by Buyer at the initial Closing shall be reduced by $1,500,000 (i.e.,
13.5501% of the Base Consideration Amount).
 
(c)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the Millcreek Casino, then the amount
payable by Buyer at the initial Closing shall be reduced by $1,300,000 (i.e.,
11.7435% of the Base Consideration Amount).
 
(d)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the Renton Casino, then the amount
payable by Buyer at the initial Closing shall be reduced by $299,996 (i.e.,
2.7100% of the Base Consideration Amount).
 
(e)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the Royal Casino, then the amount
payable by Buyer at the initial Closing shall be reduced by $900,000 (i.e.,
8.1301 % of the Base Consideration Amount).
 
(f)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the Club Hollywood Casino, then the
amount payable by Buyer at the initial Closing shall be reduced by $2,570,000
(i.e., 23.2159% of the Base Consideration Amount).
 
(g)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the Gaming Consultants, then the amount
payable by Buyer at the initial Closing shall be reduced by $1 (i.e., 0% of the
Base Consideration Amount).
 
(h)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the Gameco, then the amount payable by
Buyer at the initial Closing shall be reduced by $1 (i.e., 0% of the Base
Consideration Amount).
 
(i)           If the Purchased Assets sold at such initial Closing do not
include the Purchased Assets relating to the Gaming Management, then the amount
payable by Buyer at the initial Closing shall be reduced by $1 (i.e., 0% of the
Base Consideration Amount)
 
2.            If and at each such time as an Extension Closing occurs with
respect to the Purchased Assets associated with a Casino or Casinos (or
applicable Company or Companies) that were not transferred to Buyer at the
initial Closing, then Buyer shall pay to the Receiver, at such Extension Closing
and as to each Casino being transferred to Buyer at such Extension Closing, an
amount equal to the amount by which the Base Consideration Amount paid to the
Receiver at the initial Closing was reduced with respect to such Casino pursuant
to Section 1 of this Schedule 2.6; provided, however, that for the avoidance of
doubt, the total Base Consideration Amount payable by Buyer pursuant to this
Agreement shall not exceed Eleven Million Seventy Thousand Dollars
($11,070,000).

 
 

--------------------------------------------------------------------------------

 

Schedule 3.5(a)


Unaudited EBITDA Amount


Company
Name of Casino/Description of
Business
 
2009 EBITDA ($)
 
Silver Dollar Mill Creek, Inc.
Millcreek Casino
    689,891  
Big Nevada, Inc.
Sea-Tac Casino
    1,460,417  
Hollydrift Gaming, Inc.
Club Hollywood Casino
    984,433  
Royal Casino Holdings, Inc.
Royal Casino
    464,021  
Little Nevada, Inc.
Renton Casino
    178,238  
Golden Nugget Tukwila, Inc.
GN Tukwila Casino
    786,632  
Gaming Consultants, Inc.
Management Company
    (1,185,428 )
Gaming Management, Inc.
Management Company
    (685 )
Gameco, Inc.
Management Company
    3,122  
Mill Creek Gaming, Inc.
Dormant Company
    -    
TOTAL
                         3,380,641  


 
 

--------------------------------------------------------------------------------

 